IN 'l`.i§I-E SUPE_§KI:OR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

I.D. NOS. 0507002947
0601016797

VS

SYE C. NEWTON,

&&\J&§/§/§/

Defendant.
Subrnitted: May 16, 2016
Decided: May 23, 2016

Upon Defendant’s Motion to C0mpel Release-Dismissal Agreement

DENIED.

Sye C. Nevvton, pro se, Smyrna, DE.

Ipek K. Medford, Esquire, and Brian J. R0berts0n, Esquire, Deputy Attorneys
General, Department of Justice, 820 North French Street, Wilmington, Delaware,
Attorneys for the State.

WHARTON, J.

This 2

ORDER

3rd day of May, 2016, upon consideration of Defendant’s Motion to

Compel Release-Dismissal Agreement, the State’s Response, and the record in this

case, it appears to the Court that:

l-._

2,
1D.I. 97.
Zld.
3Id.

On April l2, 2016, Defendant Sye C. Newton ("Newton") filed a
motion captioned "Mot. to Compel Release-Dismissal Agreement"
("Motion").l The Motion seeks to have the Court hold a
"hearing/conference" at which the State and Newton would draft and
execute an agreement whereby Newton would release certain federal
claims against various state officials in exchange for his release from
incarceration and the dismissal of the captioned criminal cases.z
Failing an agreement, he asks the Court to impose the relief he seel480 U.S. 386 (1987); Cain
v. Borough, 7 F.3d 377 (3d Cir. 1993); Livingston v. North Belle Vernon Borough, 91 E.3d 515

(zd Cir. 1996).

3. The Court is unaware of any authority vested in it to compel the
parties to agree to the terms Newton proposes, and Newton cites none.
Moreover, a compelled agreement, being not really an agreement at
all, seems oxymoronic. Finally, the Court has no authority to enter an
order imposing the terms Newton seeks imposed.

Therefore, Defendant’s Motion to Compel Release-Dismissal Agreement is

DENIED.

IT IS SO ORDERED.

   
   

Fer is W. Wharton, J.

oc: Prothonotary

cc: Ipek K. Medford, Esquire, Deputy Attorney General
Brian Robertson, Esquire, Deputy Attorney General
Sye C. Newton